Citation Nr: 1547620	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-28 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Philippine Commonwealth Army from November 1941 to July 1942 and from March 1945 to October 1945. He was also a former prisoner of war (POW) from April 1942 to July 1942. In May 2011, the National Personnel Records Center (NPRC) verified that he had qualifying service. He died in December 2007. The appellant is his surviving spouse.

This matter was before the Board in January 2015, when it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development. It is now returned to the Board for appellate consideration.


FINDINGS OF FACT

1. The Veteran died in December 2007 at the age of 87.  The death certificate listed the immediate cause of death as cardio-respiratory arrest, with an antecedent cause of old age (pneumonia), with an underlying cause of chronic obstructive pulmonary disease (COPD). 

2. At the time of the Veteran's death, he had no service-connected disabilities.

3. The Veteran was a former Prisoner of War.

4. The causes of the Veteran's death were not related to service.

5. The Veteran was not, at the time of his death, in receipt of or entitled to receive compensation for service connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding his death.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met. 38 U.S.C.A. §§ 1110, 1310, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran acquired tuberculosis (TB) during his period of captivity as a POW due to malnutrition.  She maintains that this sequence of events ultimately resulted in his death from cardiopulmonary arrest, pneumonia, and COPD.

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1). In order to establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 C.F.R. § 3.312(a). In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or etiologically related to the cause of death. 38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently not one related to the principal cause. In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the death of the veteran was the result of active service, the laws and regulations generally applicable to compensation for service connected disability apply. 38 U.S.C.A. § 1310. Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected. If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required. Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this case, neither the primary nor the secondary causes of death listed on the Veteran's death certificate are enumerated on the list of chronic disease, so the provisions of 38 C.F.R. § 3.303(b) do not apply. See 38 U.S.C.A. § 1101(3) (West 2014); 38 C.F.R. § 3.309(a) (2015).

Next, when a veteran is a former POW, 38 C.F.R. § 3.309(c) specifies diseases which shall be service-connected if manifest to a degree of disability of 10 percent or more at any time after discharge or release from active service, even though there is no record of such disease during service. 38 C.F.R. § 3.309(c). COPD, pulmonary tuberculosis, and pneumonia are not among the diseases eligible for presumptive service-connection for former POWs. In addition, none of the presumptively service-connected diseases for former POWs are primarily respiratory in nature or involving the lungs. Id. Therefore, 38 C.F.R. § 3.309(c) is not applicable here, as there is no evidence that any of the specified diseases caused the Veteran's death.

The death certificate and other evidence of record reflect that the Veteran died from cardio-respiratory arrest, with an antecedent cause of old age (pneumonia), with an underlying cause of COPD. At the time of his death, he had no service-connected disabilities.

In a May 2015 claims file review, undertaken to specifically address the issue on appeal, the physician/reviewer, a specialist in pulmonology, concluded that the primary and secondary causes of death listed on the death certificate were less likely than not incurred in or caused by the Veteran's service. She explained that there was no evidence of any complaints, findings, nor treatment related to the Veteran's diagnosed TB. She cited the Veteran's sworn affidavit executed in October 1945, in which he stated that malaria and dysentery were among the diseases he incurred during his time as a POW. In addition, his records and statements contemporary to service do not list TB or malnutrition as conditions or diseases he incurred during service. 

In further support of the opinion, the physician also noted that the earliest date the Veteran was treated for a pulmonary condition (pneumonia, community-acquired) was in January 1995, which was almost 50 years after separation from service.  She noted that he was treated for the same condition again in January 2000.  In addition, she noted that the earliest evidence of TB was a radiologic finding in July 1999, which was almost 54 years after separation from service. The physician opined that, based on the above findings, since the Veteran's TB was initially noted by an X-ray in July 1999, which was almost 54 years after separation, his TB was less likely than not to have had its onset during his period of active service or time as a POW. Further, she opined that TB was not caused by any incident or event that occurred during service, nor within 3 years after separation from service. 

The physician/reviewer stated that further evidence in support of her finding was that the Veteran's TB was already deemed stable and inactive by 2000, which was seven years prior to his death in December 2007, as evidenced by a stable minimal right upper lobe abnormality on a chest X-ray done in July 2008. She noted that complications of TB include hemoptysis, pneumothorax, bronchiectasis, pulmonary gangrene, malignancy and chronic pulmonary aspergillosis, and venous thromboembolism. Thus, she stated that his pneumonia and COPD could not be attributed to TB as claimed by the appellant.  She emphasized that pneumonia and TB had different etiologies - the former was caused by gram (+), gram (-) organisms, viruses, fungal, and parasites, while the latter was caused by mycobacterium tuberculosis, an acid-fast bacilli. 

Finally, the physician/reviewer stated that COPD was characterized by airflow limitation that was usually progressive and associated with an enhanced chronic inflammatory response in the airways and the lungs to noxious particles or gases. For these reasons, she opined that TB was less likely than not either caused by or contributed substantially or materially to cause the Veteran's death. She reflected that this was confirmed by the fact that TB was not among the medical conditions listed on the Veteran's death certificate as causing his death.

As the physician, a specialist in pulmonology, explained the reasons for her conclusions based on an accurate characterization of the evidence of record and relevant medical literature, her opinion is entitled to substantial probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). She was aware of and addressed in her rationale the Veteran's status as a former POW and his reported medical history from both his service and period of confinement.

The appellant contends that the Veteran's history of TB, which he reported as initially developing during his time as a POW, was caused by the nutritional deficiencies suffered while a POW. She asserts that TB, caused by the nutritional deficiencies from his time as a POW, resulted in the pneumonia and COPD that were listed on his death certificate as the secondary and underlying causes of his death.

While laypersons are competent to testify as to some medical matters, the appellant's testimony regarding the etiology of the conditions and diseases listed on the Veteran's death certificate as his primary and secondary causes of death is testimony as to internal medical processes which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). Her testimony in this regard is not a competent medical opinion. 

Moreover, the probative value of the appellant's general lay assertions is outweighed by the specific, reasoned conclusions of the trained health care professional who provided the May 2015 medical opinion which was offered by a medical specialist after a review of the file.  The competent and probative evidence weighs against a relationship between the primary and secondary causes of death listed on the Veteran's death certificate, including as related to TB and service.

Therefore, the evidence does not show that a service-connected disability or disabilities contributing substantially or materially to the Veteran's death, or show that the cause of his death had its onset in or was related to service, including POW status, or manifested within the relevant presumptive period. The benefit of the doubt doctrine is not for application and the claim for entitlement to service connection for the cause of the Veteran's death is denied. 

Finally, the Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, which includes: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran' death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In July 2011 and February 2015 letters, the RO noted that the Veteran was not service connected for the primary and secondary causes of death listed on his death certificate, and explained the evidence and information required to substantiate the appellant's claim based on a disability not service connected at the time of death. These letters also delineated the evidence the VA would assist in obtaining and the evidence it was expected she would provide. Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). In this case, VA obtained the Veteran's service treatment records. The appellant never indicated to the VA the locations of any relevant post-service medical records. 

VA must obtain a medical opinion when there is a possibility that a medical opinion would aid in substantiating a claim for service connection for the cause of the death. Wood v. Peake, 520 F.3d 1345, 1347-48 (Fed. Cir. 2008). Here, the VA obtained an opinion from a physician in May 2015, and has the causes of death listed on the Veteran's death certificate. 

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


